Case 19-34054-sgj11 Doc 327 Filed 01/08/20                 Entered 01/08/20 17:02:26            Page 1 of 3



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Maxim B. Litvak (Texas Bar No. 24002482)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD & ASSOCIATES PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel and Proposed Counsel for the Debtor and Debtor in Possession

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                             §
In re:                                                       § Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         § Case No. 19-34054-sgj11
                                                             §
                                 Debtor.                     §

   DECLARATION OF BRADLEY D. SHARP IN SUPPORT OF MOTION OF THE
DEBTOR FOR APPROVAL OF SETTLEMENT WITH THE OFFICIAL COMMITTEE
OF UNSECURED CREDITORS REGARDING GOVERNANCE OF THE DEBTOR AND
       PROCEDURES FOR OPERATIONS IN THE ORDINARY COURSE

         I, Bradley D. Sharp, make this declaration pursuant to 28 U.S.C. § 1746 and state as

follows:


1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_NY:40019.1 68700/001
Case 19-34054-sgj11 Doc 327 Filed 01/08/20                       Entered 01/08/20 17:02:26              Page 2 of 3



                   1.       I am the President and Chief Executive Officer of Development

Specialists, Inc. (“DSI”), a leading provider of management consulting and financial advisory

services, including turnaround consulting, fiduciary roles, and financial restructuring services

with numerous offices throughout the country.


                   2.       I was retained as the Debtor’s Chief Restructuring Officer (the “CRO”) on

October 7, 2019.

                   3.       On October 29, 2019, the Debtor filed the Motion of the Debtor Pursuant

to 11 U.S.C. §§ 105(a) and 363(b) to Employ and Retain Development Specialists, Inc. to

Provide a Chief Restructuring Officer, Additional Personnel, and Financial Advisory and

Restructuring Related Services, Nunc Pro Tunc as of the Petition Date, as supplemented [Docket

Nos. 74 & 282] (the “CRO Motion”) seeking to formally retain me as the CRO. The CRO

Motion remains pending but will be resolved if the Motion (defined below) is approved by this

Court.
                   4.       As the CRO, I am duly authorized to make this declaration (the

“Declaration”) in support of the Motion of the Debtor for Approval of Settlement with Official

Committee of Unsecured Creditors Regarding Governance of the Debtor and Procedures for

Operations in the Ordinary Course (the “Motion,”) 2 for entry of an Order approving the terms of

a settlement between the Debtor and the Committee regarding governance of the Debtor and

procedures for operations in the ordinary course of business as embodied in the Term Sheet filed

with the Motion.

                   5.       Unless otherwise stated in this Declaration, I have personal knowledge of

the facts set forth herein and, if called as a witness, I would testify thereto.

2
    Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Motion.


DOCS_NY:40019.1 68700/001                                  2
Case 19-34054-sgj11 Doc 327 Filed 01/08/20   Entered 01/08/20 17:02:26   Page 3 of 3
